DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 12-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest wherein the first infrared sensor is configured to: detect, by using infrared light of a first wavelength, whether the target object exists on the first plane; and the second infrared sensor is configured to: detect, by using infrared light of a second wavelength, whether the target object exists on the second plane, wherein the first wavelength is different from the second wavelength as taught in claim 12.	Nowhere in the prior art does it teach or suggest wherein the first infrared sensor is further configured to measure a distance between the target object and the first infrared sensor; and when determining the location of the cursor on the display panel based on the distance measured by the each of the at least two ultrasonic sensors, the processor is configured to: determine the location of the cursor on the display panel based on the distance measured by the each of the at least two ultrasonic sensors and the distance measured by the first infrared sensor as taught in claims 13 and 17.	Nowhere in the prior art does it teach or suggest wherein the second infrared sensor is further configured to measure a distance between the target object and the second infrared sensor; and when determining the location of the cursor on the display panel based on the distance measured by the each of the at least two ultrasonic sensors, the processor 1s configured to: determine the location of the cursor on the display panel based on the distance measured by the each of the at least two ultrasonic sensors and the distance measured by the second infrared sensor as taught in claims 14 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627